UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                      x

 KEVIN BRANDEL, Individually and on Behalf of
 all Others Similarly Situated,

                                   Plaintiff,
                                                            Case No. 18-cv-03721
                           v.
                                                                     (KAM) (PK)
 SIBANYE GOLD LIMITED, NEAL FRONEMAN,
 and CHARL KEYTER,

                                   Defendants.


 LESTER HEUSCHEN, JR., Individually and on
 Behalf of all Others Similarly Situated,

                                   Plaintiff,
                                                           Case No. 18-cv-03721
                           v.
                                                                    (KAM) (PK)
 SIBANYE GOLD LIMITED, NEAL FRONEMAN,
 and CHARL KEYTER,

                                   Defendants.
                                                      x




             STIPULATION AND ORDER REGARDING CONSOLIDATION
               OF RELATED ACTIONS AND DEFENDANTS’ TIME TO
                     RESPOND TO AMENDED COMPLAINT

               WHEREAS, on June 27, 2018, Kevin Brandel, individually and on behalf of all

other persons similarly situated, filed a purported class action complaint captioned Brandel v.

Sibanye Gold Ltd., et al., Case No. 1:18-cv-03721;

               WHEREAS, on July 6, 2018, Lester Heuschen, Jr., individually and on behalf of

all other persons similarly situated, filed a purported class action complaint captioned Heuschen

v. Sibanye Gold Ltd., et al., Case No. 1:18-cv-03902 (collectively, the “Actions”);
                WHEREAS, the Actions allege violations of the federal securities laws and are,

therefore, governed by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”);

                WHEREAS, the PSLRA provides for consolidation of any related actions and

then the appointment of a lead plaintiff and lead counsel, after a 60-day notice period expires

following the publication of notice of the filing of an initial securities class action;

                WHEREAS, motions have been filed for the appointment of lead plaintiff and

lead counsel;

                WHEREAS, the undersigned parties agree that the Actions are related and should

be consolidated into one action (the “Consolidated Action”) because they arise from the same

alleged transactions or occurrences, and that the consolidation should take place prior to or

simultaneous with the appointment of a lead plaintiff and lead counsel;

                WHEREAS, the parties agree that it would serve the interests of judicial

economy and efficiency to extend defendants’ time to respond until after the consolidation of the

Actions, appointment of a lead plaintiff and lead counsel, and filing of a consolidated amended

complaint;

                THE PARTIES HEREBY STIPULATE AND AGREE, by and through their

undersigned counsel, that:

        1.      Defendants shall have no obligation to respond to the individual complaints filed

in the respective Actions;

        2.      The Actions should be consolidated into one Consolidated Action for all purposes

before Judge Kiyo A. Matsumoto. The Consolidated Action shall be captioned In re Sibanye

Gold Ltd. Securities Litigation, Case No. 18-cv-03721 (KAM) (PK), and the files of this action

shall be maintained in one file under Master File No. 18-cv-03721 (KAM) (PK). The action




                                                   2
captioned Heuschen v. Sibanye Gold Ltd., et al., No. 1:18-cv-03902 shall be closed for

administrative purposes. The Clerk of the Court shall file a copy of this Order in each of the

individual Actions.

       3.      Any other actions now pending or hereafter filed in this District that arise out of

the same facts and claims alleged in the Actions shall be consolidated into the Consolidated

Action for all purposes. The parties shall notify the Court of any other action which is pending

or filed outside of this District which may be related to the Consolidated Action when they

become aware of such actions.

       4.      Every pleading filed in the Consolidated Action shall bear the following caption:

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                       x

 In re SIBANYE GOLD LTD. SECURITIES                          Master File No.
 LITIGATION                                                  18-cv-03721 (KAM) (PK)

                                                             CLASS ACTION



 This Document Relates To:



       5.      When a pleading is intended to be applicable to all actions to which this Order

applies, the words “All Actions” shall appear immediately after the words “This Document

Relates To” in the caption above. When a pleading is intended to be applicable only to some, but

not all, of the actions to which this Order applies, the docket number of the individual action to

which the pleading is applicable shall appear immediately after the words “This Document

Relates To” in the caption above.




                                                 3
                                  Jeremy A. Lieberman
                                  J. Alexander Hood II
                                  600 Third Ave., 20th Floor
                                  New York, NY 10016
                                  (212) 661-1100
                                  (212) 661-8665 (fax)
                                  jalieberman@pomlaw.com
                                  ahood@pomlaw.com

                                  Attorneys for Plaintiff Lester Heuschen, Jr.,
                                  individually and on behalf of all others
                                  similarly situated


Dated:   New York, New York
         September 18, 2018

                                  Linklaters LLP

                                  By:    /s/ Adam S. Lurie
                                  James R. Warnot, Jr.
                                  Adam S. Lurie
                                  Brenda DiLuigi
                                  1345 Avenue of the Americas
                                  New York, NY 10105
                                  (212) 903-9000
                                  (212) 903-9100 (fax)
                                  james.warnot@linklaters.com
                                  adam.lurie@linklaters.com
                                  brenda.diluigi@linklaters.com

                                  Attorneys for Defendants Sibanye Gold
                                  Limited, Neal Froneman, and Charl Keyter




                              5
